TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00426-CR


John Bailey Lasater, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 2022764, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due November 3, 2004.  The time for filing was
extended twice on counsel's motion, most recently to January 3, 2005.  The brief has not been
tendered for filing and no further extension of time has been sought.
Appellant's counsel, Mr. Terrence W. Kirk, is ordered to file a brief in appellant's
behalf no later than February 3, 2005.  No further extension of time for filing this brief will be
granted.
It is ordered January 21, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish